     Case 1:20-cv-01186-NONE-EPG Document 4 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9
      DAVID J. DEL RIO,                                 Case No. 1:20-cv-01186-NONE-EPG
10
                         Plaintiff,
11                                                      SECOND ORDER REQUIRING
             v.                                         PLAINTIFF TO SUBMIT APPLICATION
12                                                      TO PROCEED IN FORMA PAUPERIS
      SUPERIOR COURT OF CALIFORNIA,                     OR PAY FILING FEE
13    COUNTY OF RIVERSIDE, et al.,
14                       Defendants.                    FORTY-FIVE (45) DAY DEADLINE
15

16
            Plaintiff, David J. Del Rio, is proceeding pro se in this civil rights action. (See ECF No.
17
     1.) Because Plaintiff has neither paid the $400.00 filing fee nor submitted an application to
18   proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915, on August 25, 2020, the court
19   entered an order requiring Plaintiff to either file an IFP application or pay the filing fee. (ECF No.
20   2.)
21          On September 10, 2020, Plaintiff filed a document that appears to be a copy of his inmate
22   transaction list from his institution of confinement. (ECF No. 3.) This inmate transaction list,
23   which is not certified, shows an inmate withdrawal made on August 12, 2020, in the amount of
24   $400, with the notation “EASTERN DIST.” However, Plaintiff’s complaint initiating this action
25   was not received by the court until August 21, 2020. (ECF No. 1.) The court did not receive with
26   the complaint and has not subsequently received, from Plaintiff or from his institution of
27   confinement on behalf of Plaintiff, payment for the filing fee. Nor has the Court receive an IFP
28   application from Plaintiff.

                                                        1
     Case 1:20-cv-01186-NONE-EPG Document 4 Filed 09/14/20 Page 2 of 2

 1          To the extent Plaintiff sent funds to the court prior to the court’s receipt of the complaint,

 2   the court would have returned those funds to Plaintiff, and Plaintiff should follow up with his

 3   institution of confinement to determine the status of such funds.

 4          IT IS ORDERED that:

 5          1. The Clerk of the Court is respectfully directed to send Plaintiff an application to

 6               proceed in forma pauperis by a prisoner.

 7          2. Within forty-five (45) days of the date of service of this order, Plaintiff shall submit

 8               the attached application to proceed in forma pauperis, completed and signed, or, in the

 9               alternative, pay the $400.00 filing fee for this action. No requests for extension will

10               be granted without a showing of good cause. Failure to comply with this order
                 will result in dismissal of this action.
11

12
     IT IS SO ORDERED.
13

14      Dated:     September 14, 2020                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
